         Case:19-17938-EEB Doc#:8 Filed:09/13/19                                  Entered:09/13/19 15:29:39 Page1 of 8


UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1:                       Jerry Greenwald                                        Case #:        19-17938

Debtor 2:                Jennifer Rebecca Greenwald                                    Chapter: 13


Local Bankruptcy Form 3015-1.1
Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims

Complete applicable sections. This chapter 13 plan dated               September 13, 2019            supersedes all previously filed plans.

Part 1      Notices

1.1         To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a written
            objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate notice.) If you do not
            file a timely objection, you will be deemed to have accepted the terms of the plan, which may be confirmed without further
            notice or hearing. Creditors must file timely proofs of claim in order to receive the applicable payments.

1.2         Nonstandard Provisions

                         This plan contains nonstandard provisions set out in Part 12 of the plan

1.3         Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506

                 X       This plan contains a motion for valuation of personal property collateral and determination of secured status
                         under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
                         The debtor is requesting a valuation of real property collateral and determination of secured status under
                         11 U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
                         Status of motion:

1.4         Motions for Lien Avoidance 11 U.S.C. § 522(f)

                         The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security
                         interest under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan.
                         Status of motion:

Part 2      Background Information

2.1         Prior bankruptcies pending within one year of the petition date for this case:

                      Case number and chapter                      Discharge or dismissal/conversion                         Date
                              none

2.2         Discharge: The debtor:

                 X       is eligible for a discharge
                         OR
                         is not eligible for a discharge and is not seeking a discharge.

2.3         Domicile & Exemptions:

            Prior states of domicile:
            within 730 days:                                                    none
            within 910 days:                                                    none
      The debtor is claiming exemptions available in the       X     state of            Colorado           or       Federal exemptions.

2.4         Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
            § 101(14A). Notice shall be provided to these parties in interest:
          Case:19-17938-EEB Doc#:8 Filed:09/13/19                                   Entered:09/13/19 15:29:39 Page2 of 8



                    A.        Spouse/Parent:                                      none
                    B.        Government:                                         none
                    C.        Assignee or other:                                  none
                    D.        The debtor:                                 has provided the trustee with the address and phone number of
                                                                          the Domestic Support Obligation recipient, or
                                                                   X      cannot provide the address or phone number because it/they
                                                                          is/are not available

2.5         Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as applicable,
            is
                                                                   X      below
                                                                          equal to, or
                                                                          above the applicable median income

Part 3      Plan Analysis

3.1         Total Debt Provided for under the Plan and Administrative Expenses

                    A.      Total Priority Claims (Class One)
                         1. Unpaid attorney’s fees                                                                     $         3,910.00
                            (Total attorney’s fees are estimated to be $        5,000.00 of which $          1,090.00 has been prepaid
                            (excluding filing fee).)
                         2. Unpaid attorney’s costs (estimated)                                                           $                600.00
                         3. Total Taxes                                                                                   $                   -
                            (Federal: $                 -   ; State: $               -   ; Other: $                       -   )
                         4 Other priority claims                                                                          $                   -
                    B.      Total of payments to cure defaults (Class Two)                                                $             19,500.00
                    C.      Total payment on secured claims (Class Three)                                                 $              9,936.24
                    D.      Total of payments on unsecured claims (Class Four)                                            $             26,263.77
                    E.      Sub-total                                                                                     $             60,210.00
                    F.      Total trustee's compensation (10% of debtor's payments)                                       $              6,689.99
                    G.      Total debt and administrative expenses                                                        $             66,900.00

3.2         Reconciliation with Chapter 7

                    A.    The net property values set forth below are liquidation values rather than replacement values.
                          The replacement values may appear in Class Three of the plan.
                    B.    Assets available to Class Four unsecured creditors if Chapter 7 filed:
                       1. Value of debtor's interest in non-exempt property                                         $                   57,247.49

         Property                    Value          Less cost of sale        Less liens        X Debtor's          Less               =Net value
                                                                                                interest        exemptions

 Checking: Wells              $           576.52 $                 -  $                    -      100%      $        432.39       $        144.13
2649 Poplar Grove             $       401,000.00 $         32,080.00 $            236,816.64      100%      $     75,000.00       $     57,103.36
Place, Castle Rock,
    CO 80109

                         2.   Plus: value of property recoverable under avoiding powers                                   $                   -
                         3.   Less: estimated Chapter 7 administrative expenses                                           $              6,474.75
                         4.   Less: amounts payable to priority creditors other than costs of administration              $                   -
                         5.   Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (if negative,
                              enter zero)                                                                                 $             50,772.74

                    C.        Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus
                              any funds recovered from “other property” described in Part 4.1.D below.                    $             26,263.77

Part 4      Properties and Future Earnings Subject to the Supervision and Control of the Trustee

4.1         Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the debtor's
         Case:19-17938-EEB Doc#:8 Filed:09/13/19                             Entered:09/13/19 15:29:39 Page3 of 8


          future earnings or other future income as is necessary for the execution of the Plan, including:
                A.    Future earnings which shall be paid to the trustee for a period of approximately          60    months,
                      beginning                   October 10, 2019           as follows:
                B.
                         Number of payments                 Amount of payments                          Total
                                   60                   $                     1,115.00 $                        66,900.00

               C.     Amounts for the payment of Class Five post-petition claims included in above:              $                  -
               D.     Other property (specify):

4.2       Payments: The debtor agrees to make payments under the Plan as follows:

                      Voluntary wage assignment to employer: Paid in the following manner:  $                    -    to be
                      deducted weekly, monthly, pe. Employer’s name, address, telephone number:


               OR
               X      Direct payment from debtor to trustee.

Part 5    Class One - Claims Entitled to Priority Under 11 U.S.C. § 507


IV.       CLASSIFICATION AND TREATMENT OF CLAIMS

Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the trustee shall be
made by deduction from each payment made by the debtor to the trustee) as follows:

5.1       Allowed administrative expenses :
               A.   Trustee's compensation (10% of amounts paid by debtor under this Plan)                       $            6,689.99
               B.   Attorney's Fees (estimated and subject to allowance)                                         $            3,910.00
               C.   Attorney's Costs (estimated and subject to allowance)                                        $              600.00

5.2       Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507:               NONE
               A.    Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to
                     distribute amounts provided by the plan.
                  1. Priority support arrearage: The debtor owes past due support to [name] in the total amount of
                       $              -    that will be paid as follows:
                      Distributed by the trustee pursuant to the terms of the Plan; or
                     The debtor is making monthly payments via a wage order                     or directly   (reflected on
                     Schedule I or J)in the amount of       $            -    to
                     Of that monthly amount,          $     -      is for current support payments and $       -    is to pay the
                     arrearage.
                  2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file
                     with the Court and submit to the trustee an update of the required information regarding Domestic Support
                     Obligations and the status of required payments.
               B. Taxes
                  1. Federal taxes                                                                             $                -
                  2. State taxes                                                                               $                -
                  3. Other taxes:                                                                              $                -


               C. Other Priority Claims, if any:                                                                 $                  -


Part 6    Class Two – Defaults

6.1       Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must specifically
          serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2       Class Two A: Claims set forth below are secured only by an interest in real property that is the debtor's principal
          residence located at                     2649 Poplar Grove Place, Castle Rock, CO 80109-3579                      .
          Case:19-17938-EEB Doc#:8 Filed:09/13/19                                Entered:09/13/19 15:29:39 Page4 of 8


            Defaults shall be cured and regular payments shall be made:
                         None
                    OR
         Creditor           Total default    Interest     Total amount to cure     No. of     Regular monthly      Date of first payment
                         amount to be cured¹   rate             arrearage         months payment to be made
                                                                                  to cure    directly to creditor
 Midland Mortgage         $        18,000.00     0.0%      $         18,000.00          32 $              1,408.28  October 1, 2019
   The Meadows            $         1,500.00     0.0%      $          1,500.00          32 $                 83.33  October 1, 2019
  Neighborhood
                         ¹ The lesser of this amount or the amount specified in the Proof of Claim.

6.3         Class Two B: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an interest in real property
            that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is due after the
            date on which the final payment under the Plan is due. Defaults shall be cured and regular payments shall be made:

                    X    None
                    OR
      Creditor      Descriptions of    Total default   Interest       Total        No. of       Regular monthly       Date of first payment
                      collateral    amount to be cured¹ rate        amount to     months      payment to be made
                                                                       cure       to cure      directly to creditor
                                                                    arrearage
                         ¹The lesser of this amount or the amount specified in the Proof of Claim. L.B.F. 3015-1.1 (12/17)

6.4         Class Two C: Executory contracts and unexpired leases are rejected, except the following, which are assumed:
                    X    None
                    OR
Other party to lease Property, if any, subject to the Total amount to cure, No. of              Regular monthly       Date of first payment
    or contract            contract or lease                  if any        months            payment to be made
                                                                            to cure            directly to creditor

                    A.   In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
                         claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
                         plan, failing which the claim may be barred.

Part 7      Class Three – All Other Allowed Secured Claims

Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1         Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must specifically
            serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2         Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee to the
            creditors indicated above until such time that superior class creditors are paid in full. Any adequate protection payments
            made will be subtracted from the total amount payable. Unless otherwise provided, adequate protection payments will
            accrue from the date of filing but will not be made until the creditor has filed a timely proof of claim.

7.3         Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012 and 7004 and
            L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination of secured
            status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and below. The plan is
            subject to the court’s order on the debtor’s motion. If the court grants the debtor’s motion, the creditor will have an
            unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of claim, including such claims filed
            within thirty days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and (3). The
            creditors listed in Part 1.3 and below shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328,
            or, if the debtor is not eligible for a discharge, upon the debtor’s successful completion of all plan payments and the
            closing of the case.
                    X    None
                    OR
          Case:19-17938-EEB Doc#:8 Filed:09/13/19                                  Entered:09/13/19 15:29:39 Page5 of 8


                 Name of creditor                                   Description of collateral                      Proof of claim amount, if
                                                                  (pursuant to L.B.R. 3012-1)                                 any

7.4         Secured claims subject to 11 U.S.C. § 506: The debtor moves the court, through this chapter 13 plan, for a valuation of
            collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and claims below. The
            creditors shall retain the liens securing their claims until discharge under 11
            U.S.C. § 1328 or payment in full under nonbankruptcy law.
                           None
                    OR
                    A.     The following creditors shall be paid the value of their interest in the collateral. Any remaining portion of the
                           allowed claim shall be treated as a general unsecured claim.

      Creditor       Description of collateral    Confirmation value of Amount of debt as Interest        Adequate           Total amount
                                                        collateral         scheduled        rate          protection           payable
                                                                                                           payment
  Santander              2012 MINI Cooper          $          9,000.00 $           18,000.00    0.0%     $      90.00    $           9,936.24

                    B.     The following creditors shall be paid the remaining balance payable on the debt over the period required to
                           pay the sum in full.

      Creditor       Description of collateral    Confirmation value of Amount of debt as Interest        Adequate           Total amount
                                                        collateral         scheduled        rate          protection           payable
                                                                                                           payment

7.5         Secured claims to which 11 U.S.C. § 506 shall not apply (personal property): The following creditors shall retain the
            liens securing their claims, and they shall be paid the amount specified which represents the remaining balance payable
            on the debt over the period required to pay the sum in full:
                    X      None
                    OR
         Creditor               Description of collateral    Amount of debt as       Interest        Adequate          Total amount payable
                                                                scheduled              rate     protection payment


7.6         Property being surrendered: The debtor surrenders the following property securing an allowed secured claim to the
            holder of such claim:
                    X      None
                    OR
                     Creditor                                          Property                             Anticipated date of surrender

7.7         Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of the liens encumbering
            surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan pursuant to 11 U.S.C.
            §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property surrendered, no distribution on the
            creditor’s claim shall be made unless that creditor files a proof of claim or an amended proof of claim to take into account
            the surrender of the property.

Part 8      Class Four – Allowed Unsecured Claims Not Otherwise Referred To in the Plan

8.1         Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:

                    A.     The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
                           in Part 3.2; or
                    B.     Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2         Disposable Income: The monthly disposable income of               Below Median has been calculated on Form
            122C-1 or 122C-2, as applicable. Total disposable income is           N/A     , which is the product of monthly
            disposable income of                 N/A        times the applicable commitment period of       N/A .

8.3         Classification of Claims:
          Case:19-17938-EEB Doc#:8 Filed:09/13/19                                Entered:09/13/19 15:29:39 Page6 of 8


                 A. X Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
                      by the Trustee of all prior classes;
                        OR
                 b.     Class Four claims are divided into more than one class as follows:


8.4         Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11 U.S.C. §
            523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is stayed until the case
            is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.

Part 9      Class Five – Post-Petition Claims Allowed Under 11 U.S.C. § 1305

                 Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:


                 OR
                 X      None

Part 10     Other Provisions

10.1        Payment will be made directly to the creditor by the debtor(s) on the following claims:

              Creditor              Collateral, if any                             Monthly payment amount         No. of months to payoff
         Midland Mortgage2649 Poplar Grove Place, Castle Rock,                     $             1,408.28                  60+
                                    CO 80109-3579
The Meadows Neighborhood 2649 Poplar Grove Place, Castle Rock,                     $                      83.33             60+
        Company                     CO 80109-3579
  Secretary of Housing & 2649 Poplar Grove Place, Castle Rock,                         payable upon sale of                 N/A
       Urban Dev.                   CO 80109-3579                                             home

10.2        Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.

10.3        Order of Distribution:

                 A. X The amounts to be paid to the Class One creditors shall be paid in full, except that the Chapter 13 Trustee’s
                      fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
                      payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A creditors
                      shall be paid in full before distributions to creditors in Classes Three and Four. The amounts to be paid to the
                      Class Three creditors shall be paid in full before distributions to creditors in Class Four. Distributions under
                      the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely filed
                      pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, and
                      Three above in the manner specified in Parts 5, 6, 7, and 8.1.

                 B.     Distributions to classes of creditors shall be in accordance with the order set forth above, except:


10.4        Motions to Avoid Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor intends to
            file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid lien pursuant to
            11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:

             Creditor                   Description of collateral       Date motion to avoid lien filed    Date of order granting motion or
                                      (pursuant to L.B.R 4003-2)                                                       pending
              NONE

10.5        Student Loans:

                 X      No student loans
                 OR
                        Student loans are to be treated as an unsecured Class Four claim or as follows:
          Case:19-17938-EEB Doc#:8 Filed:09/13/19                               Entered:09/13/19 15:29:39 Page7 of 8


10.6        Restitution:

                 X      No restitution owed.
                 OR
                        The debtor owes restitution in the total amount of        $                 -      , which is paid directly to
                                                         in the amount of         $             -       per month for a period of
                                 months; or as follows:


10.7        Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
            of this Plan.

10.8        Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
                                                                                              X will           will not (check one)
                                                                   be obtained and kept in force through the period of the Plan.

 Creditor to whom this Applies            Collateral covered           Coverage amount         nsurance company, policy number, and
                                                                                             agent name, address and telephone number

         Midland Mortgage            2649 Poplar Grove Place,
                                    Castle Rock, CO 80109-3579
 The Meadows Neighborhood            2649 Poplar Grove Place,
         Company                    Castle Rock, CO 80109-3579

            Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

Part 11     Presumptively Reasonable Fee

The following election is made:

                        Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
                        allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
                        confirmation.
                 OR
                 X      Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

Part 12     Nonstandard Plan Provisions

Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

                 X      None
                 OR
                        The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2.:


Part 13     Signature of Debtor’s Attorney or Debtor (if unrepresented)

I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official Form
3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.


Dated:           September 13, 2019                      By: /s/                          Michael Wink
                                                     Counsel to                         Jerry Greenwald
                                                           and                    Jennifer Rebecca Greenwald
                                                         Attorney Registration Number                   32433
                                                             11101 West 120th Ave
                                                             Suite 230
                                                             Broomfield, CO 80021
          Case:19-17938-EEB Doc#:8 Filed:09/13/19                               Entered:09/13/19 15:29:39 Page8 of 8


                                                              303.410.1720
                                                              Facsimile Number: 888.524.3236
                                                              E-mail address: mike@winkandwink.com

Part 14    Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct.

Dated:           September 13, 2019                       By: /s/                           Jerry Greenwald
                                                                    Signature of Debtor

Dated:           September 13, 2019                       By: /s/                       Jennifer Rebecca Greenwald
                                                                    Signature of Joint Debtor

                                                              Mailing Address:              2649 Poplar Grove Place, Castle Rock, CO 80109-3579
                                                              Telephone number:                              303.570.2181
                                                              Facsimile Number:                                   N/A
                                                              E-mail address:                          greenwald2181@gmail.com
